The prior action is being vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 07/30/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JELANI A SMITH/             Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                           		__________________ 


DETAILED ACTION
This action is responsive to the Appeal Brief filed on 07/30/2021:
Claims 1-23 and 25 have been examined.
Claim 24 has been canceled by Applicant.
Claims 1-20 have been allowed.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Appeal Brief
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 21-23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2012/0197464A1) in view of Pettyjohn (Pub. No.: US 2015/0170256A1).
As per claim 21, Wang discloses, through the invention, see entire document, a method of mobile automation apparatus localization, the method comprising: 
controlling a depth sensor to capture a plurality of depth measurements corresponding to an area containing a navigational structure (see entire document, particularly fig, 1-4, 8c-e, 10b, 10d, 10f, 12, 15-16 Para [0174, 0177, 0187, 0190] – teaching plural obstacles having corners and edges in the drawings mentioned above, where depth measurements are being taken; remote telepresence robot; achieving reliable and robust autonomous movement, the sensor system 400 that may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment ... depth map sensors ... Light Detection And Ranging (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target; the sensor system 400 that includes ... one or more three-dimensional imaging/depth sensors 450; sensor system 400 that may include one or more three-dimensional image sensors 450 in communication with the controller 500; if the three-dimensional image sensor 450 has a limited field of view, the controller 500 or the sensor system 400 that can actuate the three-dimensional image sensor 450a in a side-to-side scanning manner to create a relatively wider field of view; detecting obstacles having elevated lateral protruding portions, such as table tops, shelves, etc., which, the Examiner finds, inherently have corners, edges, planes/surfaces, and therefore teach on a navigational structure in the instant application);
Wang does not explicitly disclose, through the invention, or is missing steps for: selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor; generating, from the primary subset of depth measurements, a corner edge corresponding to the navigational structure; generating a shelf plane corresponding to the corner edge; and updating a localization of the mobile automation apparatus based on the corner edge and the shelf plane. 
However, Pettyjohn teaches, through the invention, see entire document, particularly in Para [0028], claim 13, three-dimensional virtual model of retail environment, said three-dimensional virtual model having an internal coordinate system and an internal camera; moving said internal camera within said three-dimensional model in real-time with said movement of said mobile computing device; wherein said selecting step comprises calculating, in the internal coordinate system, the distance between the locational 
The examiner finds that the above, in particular the “… selecting step that comprises calculating …  the distance between the locational coordinates of/for camera and the corresponding coordinate of each message and selecting a message for display if said calculated distance is within a pre-defined trigger threshold,” the Pettyjohn reference, teach on step for selecting measurements, such as a primary subset of the depth measurements by a sensor, such as a depth/distance sensor, within a predefined/predetermined distance from the depth/distance sensor. The examiner also finds that it is also well known in the art that a well-known camera is a type of a well-known sensor.   
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0019-0020], claims 4-5, captured image dataset that comprises at least in part data about a visual element of the retail location; the visual element selected from the group consisting of: an edge, a corner, a merchandizing fixture, furniture, flooring, ceiling, lighting, signage, a door, a doorway, a window, and a wall. 
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0077, 0087-0088], an image of a specific product sought (409), displayed in a callout and located in the augmented reality image in the approximate location of the product on the shelf; the display that further comprises overlaid navigational instructions (411) to the location of the product (409); product location data set that also generally comprises information about the location of the product in a retail space, such as a location on shelving or gondolas; venue or location data set that typically comprises information about the physical layout of a retail location, such as coordinates and/or dimensions for the physical shape and size of the retail space, and/or coordinates and/or dimensions for retail structures and/or major store features, such as but not limited to: product display structures and merchandising fixtures, including without limitation shelving, gondolas, endcaps, kiosks, bins, and point-of-purchase/point-of-sale displays; store features such but not limited to entrances, exits, customer service locations, departments, restrooms, and other store features.
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0097], the 3-D model as wireframe formed by extending the x-y coordinates of the two-dimensional map vertically along the z-axis; where vendor map data includes elevation data, such as but not limited to 
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0100], depth sensor; in Para [0109], device (808) that is moved the length of each aisle in both directions and along each side of each aisle; the sensors, cameras, and other detecting equipment that capture data as the device (808) is moved, as well as location information recording the location of the device (808) when a dataset about the environment was detected or gathered.
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 8, Para [0116], previously captured image, e.g., the camera on the device (700) generates image data and orientation data as the user pans the camera across the aisles; this image data and orientation data compared to area data previously captured by the data gathering device, which area data is in the area description, along with associated location and orientation data for the data gathering device when it captured that area data; when a match is found, the locational coordinates associated with the matching area data, which are generally coordinates in the 3-D internal coordinate system, used to set the location of the internal camera in the 3-D map, which, the Examiner finds, teach on step for validating/verification.
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0112-0113], the device (808) that is rotated 90 degrees to the right of the user, a shelf (802A) that is located one meter (809) away; depth sensor on the device (808) that may detect fixed features of the shelf (802A), such as the corner (811), and the depth sensor on the device (808) that may detect the approximate distance (809) to that feature (811); the corresponding location of that feature (811) in the internal coordinate system (821) equal to the origin minus one meter on the depicted x-axis (821), and the area data gathered about the corner (811) as thus associated, on the internal coordinate system (821), with values (-1, 0, 0); other data that may also be gathered/generated and associated; for example, the gathered data that may indicate the corner (811) is approximately 1.5 meters tall (or that information may otherwise be known or determined), providing a z-axis range or coordinate for the top of the corner (811); the corner (811) that may then be associated in the internal coordinate system (821) with a range of values, such as (-1,0,0) to (-1,0,1.5); during the walk-through (907), such area data, which may include associated locational coordinates, detected (608) for a plurality of features or elements of the location (801); the resulting area 
The Examiner finds that the above features/limitations in the Pettyjohn reference teach on the “selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor; generating, from the primary subset of depth measurements, a corner edge corresponding to the navigational structure; generating a shelf plane corresponding to the corner edge; and updating a localization of the mobile automation apparatus based on the corner edge and the shelf plane” in the instant application as the following:
“… the device (808) that is rotated 90 degrees to the right of the user, a shelf (802A) that is located one meter (809) away” along with “…depth sensor on the device (808) that may detect fixed features of the shelf (802A), such as the corner (811), and the depth sensor on the device (808) that may detect the approximate distance (809) to that feature (811)” and along with “generating, from the primary subset of depth measurements, a corner edge corresponding to the navigational structure,” in the Pettyjohn reference, teach on “selected corner edge as a corner edge of a navigational structure and taking plural depth measurements from that selected corner edge as a corner edge of a navigational structure;” along with “selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor,” in the instant application, because “the corner/edge of shelf (802A) that is located one meter (809) away,” in the Pettyjohn reference, DOES TEACH on corner/edge of shelf located one meter away, which is a predetermined distance from the depth sensor, in the instant application;
“… the area data gathered about the corner (811) as thus associated, on the internal coordinate system (821), with values (-1, 0, 0)” along with “… other data that may also be gathered/generated and associated;” and along with “… the corner (811) that may then be associated in the internal coordinate system (821) with a range of values, such as (-1,0,0) to (-1,0,1.5),” in the Pettyjohn reference teach on “primary subset of the depth measurements (selected depth measurements since they are being measured (emphasis added)) within a predetermined distance from the depth sensor,” in the instant application;
“… the area data gathered about the corner (811) that is thus associated, on the internal coordinate system (821), with values (-1, 0, 0),” in the Pettyjohn reference teach on “generating a shelf plane corresponding to the corner edge,” in the instant application;
teach on “updating a localization of the mobile automation apparatus based on the corner edge and the shelf plane,” in the instant application.
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 6, Para [0082-0083], area learning path 603, mobile device (505) that generally generates location imaging data about the retail location (504), generally by using an image capture and/or recording mechanism or means, such as a mobile device (505) camera; the location imaging data that may be stored, recorded, and/or generated in a digital library of image data about the retail space (504); imaging hardware in the mobile device (505) that be used to capture additional location image data in real time as the user moves through the retail location (504); this data that may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location {504), and/or to improve, augment, supplement, or refine such a determination.
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0109], gathered data about the environment that generally is indicative of fixed features of the environment; by way of example and not limitation, such features that may be floors, merchandizing fixtures (802A); in Para [0112], shelves, (802A), corners (811), lights, ceilings, signage, and other visual or structural elements.
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0106], all of the data gathered/generated (908) by the data gathering device that may also be associated with the internal coordinate system of the 3-D modeling software, which, the Examiner finds, inherently has representation of corners, edges, planes/surfaces, and therefore teaches on generating a shelf plane from the gathered features in the instant application.
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0111], as the device (808) is moved through the location (801), the movement is detected by the movement sensing equipment on the camera; data indicative of the amount, direction, and nature of such movement used both to update the location of the internal camera (822) in the 3-D modeling system, and to identify a location to associate with area data.

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Pettyjohn. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate augmented reality area data comprising: providing an augmented reality data gathering device having a plurality of cameras, a plurality of orientation and movement sensors; place the augmented reality data gathering device at the location in the retail store corresponding to the origin point and orient the augmented reality data gathering device such that the orientation of the augmented reality data gathering device relative to the retail location corresponds to the default orientation of the internal camera in the three-dimensional model; during the movement of the augmented reality data gathering device, determine a location of the augmented reality data gathering device in the retail location and the plurality of cameras capturing a plurality of image datasets about the retail location at the determined location of the augmented reality data gathering device and the plurality of orientation sensors capturing orientation data about the augmented reality data gathering device at the determined location (see entire Pettyjohn document, particularly Para [0016]). 

As per claim 22, Wang does not explicitly disclose, through the invention, or is missing step for selecting an aisle subset of the depth measurements from the primary subset according to the corner edge. 
However, Pettyjohn teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0100], depth sensor; in Para [0109], device (808) that is moved the length of each aisle in both directions and along each side of each aisle; the sensors, cameras, and other detecting equipment that capture data as the device (808) is moved, as well as location information recording the location of the device (808) when a dataset about the environment was detected or gathered.
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0116], previously captured image, e.g., the camera on the device (700) generates image data and 
Pettyjohn further teaches, through the invention, see entire document, particularly in fig. 4-8, Para [0125], because the aisles are modeled in the 3-D model as opaque objects with collision boxes, pathing and routing algorithms that may be used to determine paths from the current location of the internal camera (i.e., corresponding to the current location of the user within the store) to the location of a particular product.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Pettyjohn. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate augmented reality area data comprising: providing an augmented reality data gathering device having a plurality of cameras, a plurality of orientation and movement sensors; place the augmented reality data gathering device at the location in the retail store corresponding to the origin point and orient the augmented reality data gathering device such that the orientation of the augmented reality data gathering device relative to the retail location corresponds to the default orientation of the internal camera in the three-dimensional model; during the movement of the augmented reality data gathering device, determine a location of the augmented reality data gathering device in the retail location and the plurality of cameras capturing a plurality of image datasets about the retail location at the determined location of the augmented reality data gathering device and the plurality of orientation sensors capturing orientation data about the augmented reality data gathering device at the determined location (see entire Pettyjohn document, particularly Para [0016]). 

As per claim 23, Wang does not explicitly disclose, through the invention, or is missing step for selecting, from the aisle subset, a local minimum depth measurement for each of a plurality of sampling planes extending from the depth sensor. 
However, Pettyjohn teaches, through the invention, see entire document, particularly in Para [0109], gathered data about the environment that generally is indicative of fixed features of the environment; by way of example and not limitation, such features that may be floors, merchandizing fixtures (802A); in Para [0112], shelves, (802A), corners (811), lights, ceilings, signage, and other visual or structural elements.
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0106], all of the data gathered/generated (908) by the data gathering device that may also be associated with the internal coordinate system of the 3-D modeling software, which, the Examiner finds, inherently has representation of corners, edges, planes/surfaces, and therefore teaches on generating a shelf plane from the gathered features in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Pettyjohn. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate augmented reality area data comprising: providing an augmented reality data gathering device having a plurality of cameras, a plurality of orientation and movement sensors; place the augmented reality data gathering device at the location in the retail store corresponding to the origin point and orient the augmented reality data gathering device such that the orientation of the augmented reality data gathering device relative to the retail location corresponds to the default orientation of the internal camera in the three-dimensional model; during the movement of the augmented reality data gathering device, determine a location of the augmented reality data gathering device in the retail location and the plurality of cameras capturing a plurality of image datasets about the retail location at the determined location of the augmented reality data gathering device and the plurality of orientation sensors capturing orientation data about the augmented reality data gathering device at the determined location (see entire Pettyjohn document, particularly Para [0016]). 

Claim 24 canceled.

As per claim 25, Wang does not explicitly disclose, through the invention, or is missing shelf plane as being perpendicular to a ground plane.
However, Pettyjohn teaches, through the invention, see entire document, particularly in Para [0112], depth sensor on the device (808) that may detect fixed features of the shelf such as the comer (811 ) ... the area data gathered about the corner (811) thus associated, on the internal coordinate system (821 ), with values (-1, 0, 0) comprising electing a primary subset of the depth measurements; detecting the shelf; depth sensor on the crevice (808) that may detect fixed features of the shelf (802A), such-as the corner (811); the area data gathered about the corner (811) thus associated, on the internal coordinate system (821 ), with values (-1, 0, 0).
Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0118], 3-D model used in the background for several purposes; the 3-D model of the store fixtures that models the fixtures as opaque objects for clipping purposes, which may be rendered transparently (or as a transparent layer) within the augmented reality application to provide for three-dimensional clipping planes beyond which objects in memory are not rendered; … coordinating the rendering of this object such that it corresponds to where real-world images of shelving would appear, the object provides an unseen clipping plane for data that should not be displayed to the real-world user because the real-world user cannot see the relevant product.
Additionally, the Examiner finds that fig. 8 of the Pettyjohn reference represents merchandizing fixtures/shelving  (802A) and (802B) having corners (811) and shelves, thereby creating, or generating, or developing invisible/unseen imaginary/clipping plane(s) (plumb projection planes, if you will) that are positioned vertically plumb and hence perpendicular to floor/ground plane.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Pettyjohn. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate augmented reality area data comprising: providing an augmented reality data gathering device having a plurality of cameras, a 


ALLOWABLE SUBJECT MATTER
In regards to claims 1-20, the following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-20, in performing initial search the examiner was able to find the closest prior art of record, which is Wang (Pub. No.: US 2012/0197464A1) taken either individually or in combination with other prior art of Pettyjohn (Pub. No.: US 2015/0170256A1), who describe a telepresence robot that may include a drive system, a control system, an imaging system, and a mapping module; the mapping module that may access a plan view map of an area and tags associated with the area; in various embodiments, each tag that may include tag coordinates and tag information, which may include a tag annotation; a tag identification system that may identify tags within a predetermined range of the current position and the control system may execute an action based on an identified tag whose tag information comprises a telepresence robot action modifier; the telepresence robot that may rotate an upper portion independent from a lower portion; a remote terminal that may allow an operator to control the telepresence robot using any combination of control methods, including by selecting a destination in a live video feed, by selecting a destination on a plan view map, or by using a joystick or other peripheral device.
Applicant’s arguments, in regards to claims 1-20, in the Appeal Brief filed 07/30/2021, were persuasive.
Therefore, in performing additional search in response to the Applicant's arguments, in regards to claims 1-20, in the Appeal Brief filed 07/30/2021, the examiner was able to find the closest prior art of 
In regards to claims 1-20, Wang (Pub. No.: US 2012/0197464A1) and Adato (Pub. No.: US 2019/0149725A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
selecting, from the aisle subset, a local minimum depth measurement for each of a plurality of sampling planes extending from the depth sensor; 
generating a shelf plane from the local minimum depth measurements.


Response to Arguments
1.	Applicant's arguments in the Appeal Brief filed 07/30/2021 have been fully considered but they are not persuasive.
2.	Applicant argues, on pages 9-10 of 19 of the Appeal Brief filed 07/30/2021, that “… asserted combination of Wang and Pettyjohn does not disclose or suggest at least the following limitations of independent claim 21: (C) "selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor;" (D) "generating, from the primary subset of depth measurements, a comer edge corresponding to the navigational structure;" that “[t]he Office Action failed to assert any teaching of the limitation (D) in Pettyjohn.”

This discussion indicated above is as the following:
“Wang does not explicitly disclose, through the invention, or is missing steps for: selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor; generating, from the primary subset of depth measurements, a corner edge corresponding to the navigational structure; generating a shelf plane corresponding to the corner edge; and updating a localization of the mobile automation apparatus based on the corner edge and the shelf plane. 
However, … Pettyjohn further teaches, through the invention, see entire document, particularly in Para [0112-0113], the device (808) that is rotated 90 degrees to the right of the user, a shelf (802A) that is located one meter (809) away; depth sensor on the device (808) that may detect fixed features of the shelf (802A), such as the corner (811), and the depth sensor on the device (808) that may detect the approximate distance (809) to that feature (811); the corresponding location of that feature (811) in the internal coordinate system (821) equal to the origin minus one meter on the depicted x-axis (821), and the area data gathered about the corner (811) as thus associated, on the internal coordinate system (821), with values (-1, 0, 0); other data that may also be gathered/generated and associated; for example, the gathered data that may indicate the corner (811) is approximately 1.5 meters tall (or that information may otherwise be known or determined), providing a z-axis range or coordinate for the top of the corner (811); the corner (811) that may then be associated in the internal coordinate system (821) with a range of values, such as (-1,0,0) to (-1,0,1.5); during the walk-through (907), such area data, which may include associated locational coordinates, detected (608) for a plurality of features or elements of the location (801); the resulting area data set (909) that may be stored or exported to an area description (911), which may be a database, flat file, or any other structured data object, generally stored on media.
The Examiner finds that the above features/limitations in the Pettyjohn reference teach on the “selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor; generating, from the primary subset of depth measurements, a corner edge corresponding to the 
“… the device (808) that is rotated 90 degrees to the right of the user, a shelf (802A) that is located one meter (809) away” along with “…depth sensor on the device (808) that may detect fixed features of the shelf (802A), such as the corner (811), and the depth sensor on the device (808) that may detect the approximate distance (809) to that feature (811)” and along with “generating, from the primary subset of depth measurements, a corner edge corresponding to the navigational structure,” in the Pettyjohn reference, teach on “selected corner edge as a corner edge of a navigational structure and taking plural depth measurements from that selected corner edge as a corner edge of a navigational structure;” along with “selecting a primary subset of the depth measurements within a predetermined distance from the depth sensor,” in the instant application, because “the corner/edge of shelf (802A) that is located one meter (809) away,” in the Pettyjohn reference, DOES TEACH on corner/edge of shelf located one meter away, which is a predetermined distance from the depth sensor, in the instant application;
“… the area data gathered about the corner (811) as thus associated, on the internal coordinate system (821), with values (-1, 0, 0)” along with “… other data that may also be gathered/generated and associated;” and along with “… the corner (811) that may then be associated in the internal coordinate system (821) with a range of values, such as (-1,0,0) to (-1,0,1.5),” in the Pettyjohn reference teach on “primary subset of the depth measurements (selected depth measurements since they are being measured (emphasis added)) within a predetermined distance from the depth sensor,” in the instant application;
“… the area data gathered about the corner (811) that is thus associated, on the internal coordinate system (821), with values (-1, 0, 0),” in the Pettyjohn reference teach on “generating a shelf plane corresponding to the corner edge,” in the instant application;
”… the device (808) that is rotated 90 degrees to the right of the user, and that takes depth measurement from corner(s) of navigational structure(s) while is being rotated,” in the Pettyjohn reference teach on “updating a localization of the mobile automation apparatus based on the corner edge and the shelf plane,” in the instant application…
Additionally, the Examiner finds that fig. 8 of the Pettyjohn reference represents merchandizing fixtures/shelving  (802A) and (802B) having corners (811) and shelves, thereby creating, or generating, or 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Pettyjohn. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate augmented reality area data comprising: providing an augmented reality data gathering device having a plurality of cameras, a plurality of orientation and movement sensors; place the augmented reality data gathering device at the location in the retail store corresponding to the origin point and orient the augmented reality data gathering device such that the orientation of the augmented reality data gathering device relative to the retail location corresponds to the default orientation of the internal camera in the three-dimensional model; during the movement of the augmented reality data gathering device, determine a location of the augmented reality data gathering device in the retail location and the plurality of cameras capturing a plurality of image datasets about the retail location at the determined location of the augmented reality data gathering device and the plurality of orientation sensors capturing orientation data about the augmented reality data gathering device at the determined location (see entire Pettyjohn document, particularly Para [0016]).” 
 For the above reason, it is believed that the rejections should be maintained.
2.	Applicant argues, on page 10 of 19 of the Appeal Brief filed 07/30/2021, that “[a]s Pettyjohn operates in a different manner as the instant application, Pettyjohn has no reason to replicate the limitations of claim 21,” BUT, HOWEVER, the Applicant does not provide any evidence or explanation on WHY the Pettyjohn reference operates in a different manner as the instant application, OR WHY the Pettyjohn reference has no reason to replicate the limitations of claim 21.
For the above reason, it is believed that the rejections should be maintained.
3.	In response to applicant's arguments, on pages 10-11 of 19 of the Appeal Brief filed 07/30/2021, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,”… apparatus of the instant application configured to traverse the aisle while remaining substantially parallel to the shelf edges of the modules;” “… a plane generated in alignment with the apparatus that indicates that the apparatus has deviated from the parallel orientation noted above In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reason, it is believed that the rejections should be maintained.
4.	Applicant argues, on page 11 of 19 of the Appeal Brief filed 07/30/2021, that “… as Pettyjohn is not in any need of a shelf plane, there is no reason for Pettyjohn select local minimum depth measurements for each of a plurality of sampling planes extending from the depth sensor, which is used to generate the shelf plane,” BUT, HOWEVER, the Applicant does not provide any evidence or explanation on WHY the Pettyjohn reference operates in a different manner as the instant application, OR WHY the Pettyjohn reference is not in any need of a shelf plane, OR WHY there is no reason for the Pettyjohn reference select local minimum depth measurements for each of a plurality of sampling planes extending from the depth sensor, which is used to generate the shelf plane.”
For the above reason, it is believed that the rejections should be maintained.
5.	In response to applicant's arguments, on pages 10-11 of 19 of the Appeal Brief filed 07/30/2021, that “… it cannot be said that Pettyjohn does teach (it is believed that this is a typo and that it should be “does teach,” NOT “does not teach”) or suggest at least these limitations of claim 21;” that “… Wang does not cure the deficiencies of Pettyjohn;” that “[a]s Wang does not teach an automated apparatus to traverse an aisle with a constant shelf plane that needs to be maintained to keep distance, there would be no reason for Wang to teach the above limitations;” that “[a]s Wang and Pettyjohn each fail to teach or suggest the same limitations of claim 21, it cannot be said that the combination of Wang and Pettyjohn teaches or suggests the same limitation,” the Examiner respectfully presents that, as indicated and discussed on at pages 4-9 of the office action above, the combination of references (Wang in view of Pettyjohn), and the Pettyjohn, in particular (NOT just Wang and/or Pettyjohn taken individually (Emphasis added)) teach, 
For the above reason, it is believed that the rejections should be maintained.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662